Title: To Benjamin Franklin from Barbeu-Dubourg, 3 January 1778
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Paris 3e. jr. 1778
  Monsieur franklin est prié de se trouver lundi a midi chez M. Jeuneux a l’hotel de Chavigny rue d’Enfer dans la Cité, pour y voir de nouvelles machines et de nouvelles experiences, outre un cabinet tres curieux. Il y sera attendu par son tres humble serviteur qui n’a point eté lui faire de compliment de nouvelle année; mais qui n’en fait pas moins en touts tems pour sa santé, sa prosperité et celle de sa patrie les voeux les plus ardents et les plus sinceres.
Dubourg
De là nous irons diner ensemble chez M. Brisson a qui M. f. l’a promis.
 
Addressed: To / Dr. franklin / Passy by favour of M. hutton
